Exhibit 10.8

[Employee]

Notice of Option Grant

 

 

Participant:   [Participant Name] Company:   CoreLogic, Inc. Notice:   You have
been granted the following Option in accordance with the terms of the Plan and
the Option Award Agreement attached hereto. Type of Award:   Nonqualified Stock
Option (“NQSO”) Plan:   The CoreLogic, Inc. 2006 Incentive Compensation Plan
Grant:   Date of Grant: [Grant Date]   Number of Shares Subject to the Option:
[Number of Options Granted] Exercise Price:   $[        ] per Share Expiration
Date:   The day immediately prior to the 10th anniversary of the Date of Grant.
The Option is subject to early termination pursuant to Section 6 of this
Agreement and Section 15 of the Plan Vesting:  

Subject to the terms of the Plan and this Agreement, the Option shall become
vested and exercisable on each of the dates listed in the “Vesting Date” column
below as to that portion of the total number of Shares subject to the Option set
forth below opposite each such date.

 

 

Vesting Date

 

  

    Portion of Shares Subject to the Option    

Becoming Vested

 

    

Date of Grant + 2

years

 

  

1/3

 

    

Date of Grant + 3

years

 

  

1/3

 

    

Date of Grant + 4

years

 

  

1/3

 

    

 

The vesting schedule set forth above requires the Participant’s continued
employment or service through each applicable Vesting Date as a condition to the
vesting of the applicable installment of the Option on such Vesting Date.

Rejection:   If you wish to accept this Option Award, please access Fidelity
NetBenefits® at www.netbenefits.com and follow the steps outlined under the
“Accept Grant” link at any time within forty-five (45) days after the Date of
Grant. If you do not accept your grant via Fidelity NetBenefits® within
forty-five (45) days after the Date of Grant, you will have rejected this Option
Award.



--------------------------------------------------------------------------------

[Employee]

Option Award Agreement

This Option Award Agreement (this “Agreement”), dated as of the Date of Grant
set forth in the Notice of Option Grant attached hereto (the “Grant Notice”), is
made between CoreLogic, Inc. (the “Company”) and the Participant set forth in
the Grant Notice. The Grant Notice is included in and made part of this
Agreement.

 

      1.         Definitions.

Capitalized terms used but not defined in this Agreement (including the Grant
Notice) have the meaning set forth in the Plan.

“Cause” shall be defined as: (i) embezzlement, theft or misappropriation by the
Participant of any property of any of the Company or its affiliates;
(ii) Participant’s breach of any fiduciary duty to the Company or its
affiliates; (iii) Participant’s failure or refusal to comply with laws or
regulations applicable to the Company or its affiliates and their businesses or
the policies of the Company and its affiliates governing the conduct of its
employees or directors; (iv) Participant’s gross incompetence in the performance
of Participant’s job duties; (v) commission by Participant of a felony or of any
crime involving moral turpitude, fraud or misrepresentation; (vi) the failure of
Participant to perform duties consistent with a commercially reasonable standard
of care; (vii) Participant’s failure or refusal to perform Participant’s job
duties or to perform specific directives of Participant’s supervisor or
designee, or the senior officers or Board of Directors of the Company; or
(viii) any gross negligence or willful misconduct of Participant resulting in
loss to the Company or its affiliates, or damage to the reputation of the
Company or its affiliates.

 

      2.         Grant of Options.

Subject to the provisions of this Agreement and the provisions of the Plan, the
Company hereby grants to the Participant on the Date of Grant set forth in the
Grant Notice, pursuant to the Plan, an Option to acquire the number of shares of
common stock of the Company, par value $0.00001 per share (“Shares”), set forth
in the Grant Notice (the “Option”). The Option shall have the exercise price per
Share set forth in the Grant Notice.

 

      3.         Vesting.

The Option shall vest and become exercisable in installments of the aggregate
number of Shares subject to the Option as set forth in the Grant Notice. Any
unvested Shares then subject to the Option shall also become vested and
exercisable upon the Participant’s Termination due to death, Disability, or
Normal Retirement. For purposes of this Agreement, “Normal Retirement” means
Termination of the Participant, other than for Cause, after the Participant has
reached 62 years of age. For purposes of this Section 3, employment by the First
American Corporation and/or one of its affiliates (collectively, “First
American”) shall be treated as employment by the Company and/or an Affiliate.

 

      4.         Limits on Exercise; ISO Status.

The Option may be exercised only to the extent the Option is vested and
exercisable. To the extent that the Option is vested and exercisable, the
Participant has the right to exercise the Option (to the extent not previously
exercised), and such right shall continue, until the expiration or earlier
termination of the Option. The Option may not be exercised with respect to a
fractional Share, and any purported exercise with respect to a fractional Share
shall be automatically rounded down to the nearest whole number of Shares. No
fewer than the lesser of 50 Shares or the full number of vested and exercisable
Shares subject to the Option may be purchased at any one time. The Option is a
NQSO option and is not, and shall not be, an ISO.

 

      5.         Change of Control.

In the event of a Change of Control, the provisions of Section 15.1 of the Plan
shall apply to any outstanding portion of the Option and the Shares subject to
the Option, provided that, notwithstanding anything to the contrary in the Plan,
in the event that the Option is converted into a right to receive cash pursuant
to Section 15.1(g) of the Plan, the amount of any cash payment shall be equal to
the highest value of the consideration

 

- 2 -



--------------------------------------------------------------------------------

to be received in connection with the transaction for one Share less the
exercise price per Share for the Option set forth in the Grant Notice,
multiplied by the number of Shares subject to the outstanding portion of the
Option.

 

      6.         Termination of Option.

Subject to earlier termination as provided in this Section 6, the Option will
terminate on the expiration date set forth in the Grant Notice. The Option is
subject to earlier termination in connection with certain corporate events as
provided in Section 15 of the Plan. The Option is also subject to earlier
termination in connection with the Participant’s Termination, in which case the
Option, to the extent not vested and exercisable as of the date of Termination
(after giving effect to any accelerated vesting in the circumstances pursuant to
Section 3), shall terminate on the date of Termination, and the Option, to the
extent vested and exercisable as of the date of Termination, shall remain
exercisable for the applicable time periods specified in Section 6.8 of the
Plan. In no event may the Option be exercised following the expiration date set
forth in the Grant Notice or following a termination in connection with certain
corporate events as provided in Section 15 of the Plan.

 

      7.         Method of Exercise of Option.

The Option shall be exercised by the delivery of a written notice of exercise to
the Company, in a form specified or accepted by the Committee, or by complying
with any alternative exercise procedures that may be authorized by the
Committee. The notice of exercise (or other authorized exercise procedure) must
set forth the number of Shares with respect to which the Option is being
exercised, be accompanied by full payment for the Shares to be purchased in a
form permitted by Section 6.6 of the Plan, and include payment for all
applicable taxes, if any, in accordance with Article XVII of the Plan.

 

      8.         No Ownership Rights Prior to Issuance of Shares.

Neither the Participant nor any other person shall become the beneficial owner
of the Shares underlying the Option, nor have any rights to dividends or other
rights as a shareholder with respect to any such Shares, until and after such
Shares have been actually issued to the Participant and transferred on the books
and records of the Company or its agent in accordance with the terms of the Plan
and this Agreement.

 

      9.         Detrimental Activity.

(a) Notwithstanding any other provisions of this Agreement to the contrary, if
at any time while any portion of the Option remains outstanding, the Participant
engages in Detrimental Activity, such outstanding portion of the Option shall be
cancelled and rescinded without any payment or consideration therefor. The
determination of whether the Participant has engaged in Detrimental Activity
shall be made by the Committee in its good faith discretion.

(b) For purposes of this Agreement, “Detrimental Activity” means at any time
(i) using information received during the Participant’s employment with the
Company and/or its Subsidiaries, Affiliates and predecessors in interest
relating to the business affairs of the Company or any such Subsidiaries,
Affiliates or predecessors in interest, in breach of the Participant’s express
or implied undertaking to keep such information confidential; (ii) directly or
indirectly persuading or attempting to persuade, by any means, any employee of
the Company or any of its Subsidiaries or Affiliates to breach any of the terms
of his or her employment with Company, its Subsidiaries or its Affiliates;
(iii) directly or indirectly making any statement that is, or could be,
disparaging of the Company or any of its Subsidiaries or Affiliates, or any of
their respective employees (except to the extent necessary to respond truthfully
to any inquiry from applicable regulatory authorities or to provide information
pursuant to legal process); (iv) directly or indirectly engaging in any illegal,
unethical or otherwise wrongful activity that is, or could be, substantially
injurious to the financial condition, reputation or goodwill of the Company or
any of its Subsidiaries or Affiliates; or (v) directly or indirectly engaging in
an act of misconduct such as, embezzlement, fraud, dishonesty, nonpayment of any
obligation owed to the Company or any of its Subsidiaries or Affiliates, breach
of fiduciary duty or disregard or violation of rules, policies or procedures of
the Company or any of its Subsidiaries or Affiliates, an unauthorized disclosure
of any trade secret or confidential information of the Company or any of its
Subsidiaries or Affiliates, any conduct constituting unfair competition, or
inducing any customer to breach a contract with the Company or any of its
Subsidiaries or Affiliates, in each case as determined by the Committee in its
good faith discretion.

 

- 3 -



--------------------------------------------------------------------------------

      10.         No Right to Continued Employment.

Except as provided in Section 3 of this Agreement, employment or service for
only a portion of the vesting period, even if a substantial portion, will not
entitle the Participant to any proportionate vesting or avoid or mitigate a
termination of rights and benefits upon or following a Termination as provided
in Section 6 above or under the Plan. None of the Option nor any terms contained
in this Agreement shall confer upon the Participant any express or implied right
to be retained in the employ of the Company or any Subsidiary or Affiliate for
any period, nor restrict in any way the right of the Company or any Subsidiary
or any Affiliate, which right is hereby expressly reserved, to terminate the
Participant’s employment at any time for any reason. For the avoidance of doubt,
this Section 10 is not intended to amend or modify any other agreement,
including any employment agreement, that may be in existence between the
Participant and the Company or any Subsidiary or Affiliate.

 

      11.         The Plan.

In consideration for this grant, the Participant agrees to comply with the terms
of the Plan and this Agreement. This Agreement is subject to all the terms,
provisions and conditions of the Plan, which are incorporated herein by
reference, and to such regulations as may from time to time be adopted by the
Committee. In the event of any conflict between the provisions of the Plan and
this Agreement, the provisions of the Plan shall control, and this Agreement
shall be deemed to be modified accordingly, provided that the provisions of
Section 5 (Change of Control) of this Agreement shall control over any
conflicting provisions of the Plan. The Plan and the prospectus describing the
Plan can be found on Fidelity NetBenefits® at www.netbenefits.com under Plan
Information and Documents. A paper copy of the Plan and the prospectus shall be
provided to the Participant upon the Participant’s written request to the
Company at CoreLogic, Inc., 4 First American Way, Santa Ana, California 92707,
Attention: Incentive Compensation Plan Administrator, or such other address as
the Company may from time to time specify.

 

      12.         Compliance with Laws and Regulations.

(a) The Option and the obligation of the Company to sell and issue Shares
hereunder shall be subject in all respects to (i) all applicable Federal and
state laws, rules and regulations and (ii) any registration, qualification,
approvals or other requirements imposed by any government or regulatory agency
or body which the Committee shall, in its discretion, determine to be necessary
or applicable. Moreover, the Company shall not deliver any certificates for
Shares to the Participant or any other person pursuant to this Agreement if
doing so would be contrary to applicable law. If at any time the Company
determines, in its discretion, that the listing, registration or qualification
of Shares upon any national securities exchange or under any state or Federal
law, or the consent or approval of any governmental regulatory body, is
necessary or desirable, the Company shall not be required to deliver any
certificates for Shares to the Participant or any other person pursuant to this
Agreement unless and until such listing, registration, qualification, consent or
approval has been effected or obtained, or otherwise provided for, free of any
conditions not acceptable to the Company.

(b) It is intended that the Shares received in respect of the Option shall have
been registered under the Securities Act. If the Participant is an “affiliate”
of the Company, as that term is defined in Rule 144 under the Securities Act
(“Rule 144”), the Participant may not sell the Shares received except in
compliance with Rule 144. Certificates representing Shares issued to an
“affiliate” of the Company may bear a legend setting forth such restrictions on
the disposition or transfer of the Shares as the Company deems appropriate to
comply with Federal and state securities laws.

(c) If, at the time of any exercise of the Option, the Shares are not registered
under the Securities Act, and/or there is no current prospectus in effect under
the Securities Act with respect to the Shares, the Participant shall execute,
prior to the delivery of any Shares to the Participant by the Company pursuant
to this Agreement, an agreement (in such form as the Company may specify) in
which the Participant represents and warrants that the Participant is purchasing
or acquiring the shares acquired under this Agreement for the Participant’s own
account, for investment only and not with a view to the resale or distribution
thereof, and represents and agrees that any subsequent offer for sale or
distribution of any kind of such Shares shall be made only pursuant to either
(i) a registration statement on an appropriate form under the Securities Act,
which registration statement has become effective and is current with regard to
the Shares being offered or sold, or (ii) a specific exemption from the

 

- 4 -



--------------------------------------------------------------------------------

registration requirements of the Securities Act, but in claiming such exemption
the Participant shall, prior to any offer for sale of such Shares, obtain a
prior favorable written opinion, in form and substance satisfactory to the
Company, from counsel for or approved by the Company, as to the applicability of
such exemption thereto.

 

      13.         Notices.

All notices by the Participant or the Participant’s assignees shall be addressed
to CoreLogic, Inc., 4 First American Way, Santa Ana, California 92707,
Attention: Incentive Compensation Plan Administrator, or such other address as
the Company may from time to time specify. All notices to the Participant shall
be addressed to the Participant at the Participant’s address in the Company’s
records.

 

      14.         Severability.

In the event any provision of this Agreement shall be held illegal or invalid
for any reason, the illegality or invalidity shall not affect the remaining
parts of this Agreement, and this Agreement shall be construed and enforced as
if the illegal or invalid provision had not been included.

 

      15.         Other Plans.

The Participant acknowledges that any income derived from the Option shall not
affect the Participant’s participation in, or benefits under, any other benefit
plan or other contract or arrangement maintained by the Company or any
Subsidiary or Affiliate. The Option shall not be deemed to be “Covered
Compensation” under any other benefit plan of the Company.

 

      16.         Adjustments.

The Option and the Shares underlying the Option shall be subject to adjustment
and conversion pursuant to the terms of Section 4.3, Article XV and XVI of the
Plan.

 

CORELOGIC, INC. By:  

 

    Name:  Anand Nallathambi   Title:  President and Chief Executive Officer
Date: [Grant Date]

 

Acknowledged and agreed as of the Date of Grant: Printed Name:   [Participant
Name] Date:   [Acceptance Date]

[NOTE: GRANT WILL BE ACCEPTED ELECTRONICALLY]

 

- 5 -